Citation Nr: 0402389	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-02 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than April 9, 1992 
for a grant of service connection and the assignment of a 100 
percent evaluation for a major depressive disorder with 
psychotic features, to include based on claimed clear and 
unmistakable error in a January 1972 rating decision.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from June 1970 to September 
1971. 

Procedural History 

The veteran's claim of entitlement to service connection for 
chronic emotional instability reaction was received by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO) in October 1971.  A January 1972 
rating decision of the RO denied service connection for a 
personality disorder.  The veteran was notified of that 
decision later in January 1972; he did not timely appeal.  
The veteran's request to reopen the claim of entitlement to 
service connection for a psychiatric disability was received 
by VA on April 9, 1992.  The claim was denied in a September 
1992 RO rating decision.  The veteran timely appealed.  A May 
1997 decision of the Board determined that no new and 
material evidence had been submitted to reopen a claim for 
service connection for psychiatric disability.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (the Court).  

A December 1998 Court Order vacated the May 1997 Board 
decision and remanded the case to the Board.  In June 1999 
the Board reopened the veteran's claim for service connection 
for an acquired psychiatric disorder and remanded the case to 
the RO for additional development.  A January 2000 RO rating 
decision granted entitlement to service connection for a 
major depressive disorder with psychotic features and 
assigned a 100 percent evaluation effective April 9, 1992.  
The veteran was notified of the decision on January 11, 2000.  
A notice of disagreement as to the effective date was 
received by VA on January 4, 2001.  A Statement of the Case 
was issued in December 2002, and a substantive appeal was 
received by VA in January 2003.  




FINDINGS OF FACT

1.  In October 1971, the veteran filed a claim of entitlement 
to service connection for chronic emotional instability 
reaction.  The RO denied the claim in a January 1972 rating 
action.  The veteran was notified of the action later in 
January 1972; he did not appeal.

2.   The next correspondence from the veteran related to a 
claim for service connection for a psychiatric disability was 
received by VA on April 9, 1992.  

3.  The January 1972 VA rating action acted upon the 
veteran's October 1971 claim for service connection for 
chronic emotional instability reaction.

4.  The January 1972 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.


CONCLUSION OF LAW

The January 1972 RO rating decision did not contain CUE.  
38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to an earlier effective date 
for service connection and for the assignment of a 100 
percent disability rating for his service connected 
psychiatric disability.  

The relevant procedural history of this case has been set out 
in the Introduction above.  In essence, the veteran filed a 
claim of entitlement to service connection for chronic 
emotional instability reaction in October 1971, shortly after 
he was discharged from military service.  In an unappealed 
January 1972 rating decision, the RO denied service 
connection for a personality disorder.  The veteran next 
filed a claim of entitlement to service connection for a 
psychiatric disability on April 9, 1992.  That claim was 
ultimately granted. 

In essence, it has been contended on behalf of the veteran 
that the issue of entitlement to service connection for 
chronic emotional instability reaction was not addressed by 
the January 1972 rating action.  The veteran through counsel 
further contends that in the January 1972 rating decision the 
RO failed to correctly apply the "presumption of service 
connection afforded in 38 U.S.C. § 105(a) and 38 C.F.R. 
§ 3.301", which was contended to be a grave procedural 
error.  

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly generally applicable to this case.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The thrust of the veteran's presentation is that the RO 
committed clear and unmistakable error in connection with the 
January 1972 decision in purportedly failing to adjudicate a 
claim presented by the veteran and in misapplying VA 
regulations.  Although the VCAA is generally applicable to 
all claims filed on or after the date of its enactment, it is 
not applicable to CUE claims.  In Livesay v. Principi, 15 
Vet. App. 165 (Aug. 30, 2001) the Court held that "there is 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."  In concluding 
that the VCAA is not applicable to allegations of CUE, the 
Court's majority opinion explained that even though the VCAA 
is a reason to remand "many, many claims, 
. . . it is not an excuse to remand all claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
it is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2003).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.  The Board hastens to point 
out that general due process considerations have been 
satisfied.  
See 38 C.F.R. § 3.103 (2003).  The veteran and his attorney 
have been accorded ample opportunity to present evidence and 
argument on this matter.  They have not pointed to any 
pertinent evidence which exists and which has not been 
associated with his VA claims folder and they have not asked 
that any additional evidence be obtained.  The Board observes 
in this connection that in general a CUE claim does not 
involve the submission of additional evidence apart from what 
already resides in the claims folder.  In this case, as 
discussed below, the outcome rests on the interpretation of 
evidence already contained in the claims folder.  

The Board also notes that it was contended on behalf of the 
veteran by his attorney in January 2003 that, based on 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
case must be remanded to the RO to apply the standard in 
Hodge v West, 155 F.3d 1356 (Fed. Cir. 1998), in which it was 
held that VA had a duty to fully develop a claim of CUE and 
that the standard used in determining whether new and 
material evidence had been submitted for the purpose of 
reopening a previously and finally decided claim was 
applicable in adjudication of a CUE claim.  

However, VAOGCPREC 12-2001 held that the two statements in 
Roberson noted above do not constitute binding law, inasmuch 
as each statement was contrary to prior holdings of the 
Federal Circuit which had not been overruled.  See Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001); Disabled American 
Veterans, et. al., v. Gober, 234 F.3ed 682 (Fed. Cir. 2000); 
and Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  
Moreover, VA General Counsel noted that a breach of any "duty 
to develop" cannot be a basis for finding CUE in a prior 
decision.  See VAOGCPREC 12-2001; see also Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (1994) [an attack on improper 
procedure, such as an alleged failure on the part of the RO 
to assist the veteran in the development of his claim, cannot 
be the basis of CUE].  The opinion of VA General Counsel is 
binding on the Board.  38 U.S.C.A. § 7104(c).  

In short, the Board believes that this case was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided]. 
Accordingly, the Board will proceed to a decision on the 
merits.  

Factual background

The basic facts underlying this claim are not in substantial 
dispute.  According to service medical records dated in July 
1971, the veteran made a suicide gesture by running his car 
off of the side of the road in June 1971, which resulted in 
his hospitalization.  It was noted that he had made two 
previous suicide gestures.  He said that he had had 
difficulty adjusting to his eight months in Germany.  
He was depressed and severely homesick, worrying mostly about 
his mother and girlfriend.  It was noted during 
hospitalization that the veteran appeared emotionally labile, 
immature and given to indirect ways of asserting himself by 
sullenness.  He had difficulties coping with authorities.  
The final diagnosis in July 1971 was emotionally unstable 
personality with strong passive-aggressive features.  It was 
recommended that the veteran be separated from service due to 
inadaptability because of his severe personality disorder.  

In September 1971, the veteran was discharged due to 
unsuitability.  A report signed by the Commander, Medical 
Holding Company, Fitzsimons General Hospital, recommended 
discharge because of the veteran's "emotionally unstable 
personality, with strong passive aggressive features, 
chronic, severe; manifested by emotional lability, 
immaturity, 3 suicidal gestures, depression and anxiety, 
impulsivity, low frustration tolerance, inferiority feelings, 
difficulty in coping with authority figures, indirect failure 
to complete projects, indirect means of assertion, failure to 
complete projects; precipitating stress minimal, routine 
military duty; pre-disposition, severe, long history of 
emotional lability, immaturity, low frustration tolerance, 
feelings of inferiority and rejection; degree of impairment 
for further duty, marked."

The veteran filed a claim with VA in October 1971 for service 
connection for emotional instability reaction, chronic, 
severe, which he indicated had been incurred in June 1971.  
On VA special psychiatric examination in November 1971, the 
veteran's temper and defiance of authority were noted.  The 
diagnosis was personality disorder, passive-aggressive 
personality.  The examiner noted that the primary features 
were the veteran's difficulty in adjusting to various aspects 
of authority and independent versus dependent functioning.  
The level of disorder of personality functioning appeared to 
the examiner to be beyond that suggested by an adjustment 
reaction.

A January 1972 rating decision noted that the claim for 
service connection was for  a "nervous condition".  The RO 
referred to the in-service diagnosis of emotionally unstable 
personality and the VA diagnosis of personality disorder in 
November 1971.  The RO denied entitlement to service 
connection for a personality disorder, passive aggressive 
personality, because such was considered to be a 
constitutional or developmental abnormality and not a 
disability under applicable VA law and regulations.  A letter 
notifying the veteran of the denial was send later in January 
1972.  The veteran did not appeal that decision.  

No medical records or correspondence related to a claim for a 
psychiatric disability was received by VA until April 9, 
1992, when medical evidence and VA Form 21-526, Veteran's 
Application for Compensation or Pension, was received.  
Subsequently received  medical evidence diagnosed an acquired 
psychiatric disability.  Service connection for a major 
depressive disorder with psychotic features, with a 100 
percent evaluation effective April 9, 1992, was granted in a 
January 2000 rating decision.  This appeal followed.

Pertinent Law and Regulations

Effective dates

Except as otherwise provided, the effective date of an award 
of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).

Finality 

The decision of a duly constituted rating agency will be 
final and binding as to conclusions based on evidence on file 
at that time.  The law and VA regulations state that a notice 
of disagreement shall be filed within one year from the date 
of mailing of the notification of the initial review and 
determination; otherwise, the determination will become 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003).

Claims

Claim - Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2003).

An application, formal or informal, which has not been 
finally adjudicated is considered to be a pending claim.  38 
C.F.R. § 3.160(c) (2003).



CUE

Final decisions may be reversed or amended where evidence 
establishes that CUE existed.  38 C.F.R. § 3.105(a) (2003).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)]

Pertinent law and regulations in effect at the time of the 
January 1972 rating decision

Only the law as it existed at the time of the rating decision 
may be considered.  See 38 C.F.R. § 20.1403(b).  In other 
words, the Board cannot apply the benefit of hindsight to its 
evaluation of the June 1981 decision in determining whether 
CUE existed.  Cf. Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992).  Following is a synopsis of the law and 
regulations pertaining to service connection in effect in 
January 1972.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C. § 310 (1971).

Governing regulations provide that personality disorders are 
not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1971).

When a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  A reasonable doubt is one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded. 38 C.F.R. §§ 3.102, 4.3 
(1971).

The Board notes in passing that the above law and regulations 
pertaining to service connection and the standard of review 
remain essentially the same at present.  Compare 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.3 
(2003).  

Current standard of review

The current standard of review employed by the Board is as 
follows.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

Analysis

As noted above, the veteran's contentions boil down to two: 
(1) that in the January 1972 decision the RO failed to 
adjudicate his October 1971 claim of entitlement to service 
connection for emotional instability reaction, which he 
indicated had been incurred in June 1971; and (2) that the 
January 1972 decision misapplied the law. 
The Board will address these in turn.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of CUE.  "Clear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts." 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
"Clear and unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made." Russell, supra, at 313-4.

With respect to the contention that VA failed in January 1972 
to adjudicate a claim for service connection for a chronic 
emotional instability reaction, there is no question that the 
veteran's October 1971 claim was specifically for service 
connection for "chronic emotional instability reaction".  
The January 1972 RO rating decision used different 
terminology, to wit "nervous condition", and denied service 
connection for "personality disorder, passive aggressive 
personality".  For reasons expressed immediately below, the 
Board finds that the RO in fact adjudicated the veteran's 
October 1971 claim in January 1972.  

After the veteran's claim was received by the RO in October 
1971, a VA examination was scheduled, to include specialist 
consultations in psychiatry and 
orthopedics [the veteran also filed a claim of entitlement to 
service connection for a left knee disability].  This action 
manifestly evidence an intent on the part of the RO to 
adjudicate the veteran's claim.  As described above, the 
psychiatric examiner concluded that the veteran had a 
personality disorder.  

The January 1972 rating decision includes the notations that 
the veteran was attempting to obtain service connection for a 
"nervous condition", that he was discharged from service 
with a diagnosis of emotionally unstable personality, and 
that the November 1971 VA examination diagnosed a personality 
disorder, passive aggressive personality.  Service connection 
was denied for personality disorder.  

The Board disagrees with the veteran's contention that his 
claim of entitlement to service connection for "chronic 
emotional instability reaction" was not addressed in the 
January 1972 VA decision.  Based on the veteran's October 
1971 claim, the RO scheduled a VA psychiatric examination, 
clearly in response to the claim and for the purpose of 
assisting the veteran in developing the claim.  In the 
January 1972 decision, the veteran's claim was characterized 
by the RO as one for service connection for a "nervous 
condition", which was a commonly understood (if today 
somewhat obsolete) term for a psychiatric disability.  The 
veteran's claim was clearly considered by the RO to be a 
claim for any potential psychiatric disability, to include 
the claimed emotional instability reaction.

The RO denied the veteran's claim based on the findings of 
personality disorder during service and in the VA examination 
report.  As indicated in the law and regulations section 
above, and as explained by the RO in its decision, a 
personality disorder is considered to be a congenital or 
developmental abnormality for which service connection may 
not be granted.  The RO referred to "personality disorder" 
on the rating sheet because that was, in fact, the disability 
which existed, according to the medical records on file at 
the time.  Characterizing the existing disability as a 
"personality disorder" was therefore utterly consistent 
with the evidence of record and did not imply  that the RO 
neglected to adjudicate the veteran's claim.  In substance, 
the January 1972 rating decision informed the veteran that 
the RO did not believe that he had an acquired psychiatric 
disorder, termed "nervous condition" in the argot of the 
day, but rather  that he has a personality disorder for which 
service connection could not be granted by law.

In short, a reasonable interpretation of the events 
surrounding the January 1972 RO rating decision, as well a 
reading of the decision itself, leads to the conclusion that 
the veteran's October 1971 claim was considered and 
adjudicated by the RO.  Indeed, there is no other "trigger 
mechanism" for the RO's decision aside from that claim.  Not 
using the precise language employed by the veteran in his 
claim does not detract from this basic fact.  In short, and 
particularly given the rather rigorous CUE standard 
propounded by the Court, the Board finds that the RO's use of 
a general term to describe a psychiatric disability which was 
different from the specific term employed by the veteran does 
not mean that the veteran's claim was not adjudicated by the 
RO.  As explained by the Board above, the evidence clearly 
demonstrates that the RO fully considered and adjudicated the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.    

Since the veteran's October 1971 claim for chronic emotional 
instability reaction was, in fact, adjudicated and denied, 
without a timely appeal, entitlement to an earlier effective 
date based on VA's alleged failure to adjudicate the claim in 
January 1972 is not warranted.

Moving on to the second contention, the veteran through 
counsel appears to alternatively contend that the RO in fact 
adjudicated the veteran's claim in  January 1972 but that CUE 
existed in the rating action because the RO failed to 
correctly apply the "presumption of service connection 
afforded in 38 U.S.C. § 105(a) and 38 C.F.R. § 3.301." 

However, 38 U.S.C. § 105(a) and 38 C.F.R. § 3.301 do not 
involve presumptive service connection.  Rather, they involve 
line of duty and misconduct.  [An injury or disease incurred 
during active service will be deemed to have been incurred in 
line of duty and not the result of the veteran's own 
misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active service, whether on active duty or on 
authorized leave, unless such injury or disease was the 
result of his own willful misconduct.  38 U.S.C. § 105(a); 38 
C.F.R. § 3.301(a) (1971).]   The cited law and regulation are 
simply not relevant to the January 1972 RO decision.   The 
veteran's claim for service connection for a psychiatric 
disability was denied by the RO because the medical records 
indicated that he had a personality disorder, for which 
compensation is payable under VA law and regulations.  
See 38 C.F.R. § 3.303(c) (1971).  Line of duty and misconduct 
concerns were not raised by the record and were not factors 
in the denial of service connection.  

With respect to presumptive service connection, the closest 
regulations were 38 C.F.R. §§ 3.307 and 3.309, involving 
presumptive service connection for psychoses which appear to 
a compensable degree within one year after service.  There 
has been no contention that these regulations applied to the 
January 1972 decision, and there was no indication at the 
time that a psychosis was involved.  

In summary, for reasons and bases expressed above the Board 
concludes that the veteran has not set forth specific 
allegations of error, of either fact or law, that warrant a 
finding of CUE in the January 1972 rating decision.  

The Board additionally observes in passing that it has been 
not contended that an effective date is warranted based on 
any filing made by or on behalf of the veteran after the 
January 1972 denial of his claim of entitlement to service 
connection and before the April 9, 1992 communication.  No 
such claim, formal or informal, has been identified by the 
Board.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).

The appeal is accordingly denied. 


ORDER

The RO's January 1972 rating decision denying service 
connection for a psychiatric disorder was not clearly and 
unmistakably erroneous.  Entitlement to an earlier effective 
date is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



